28 N.Y.2d 908 (1971)
In the Matter of Dowling College, Appellant,
v.
William H. Schermerhorn et al., Constituting the Board of Appeals of the Town of Islip, et al., Respondents.
In the Matter of Anthony V. Barbiero et al., Appellants,
v.
William H. Schermerhorn et al., Individually and Constituting the Board of Appeals of the Town of Islip, et al., Respondents.
Court of Appeals of the State of New York.
Argued April 14, 1971.
Decided May 13, 1971.
Sol Horenstein, Arthur A. Kaye and George F. Rice for Dowling College, appellant.
David T. Berman for Anthony V. Barbiero and others, appellants.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs, on the opinion at the Appellate Division.